  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,        )
                              )
     Plaintiffs,              )
                              )    CIVIL ACTION NO.
     v.                       )     2:14cv601-MHT
                              )          (WO)
JEFFERSON S. DUNN, in his     )
official capacity as          )
Commissioner of               )
the Alabama Department of     )
Corrections, et al.,          )
                              )
     Defendants.              )

          PHASE 2A REVISED REMEDY SCHEDULING ORDER
               ON THE EIGHTH AMENDMENT CLAIM

    At the oral request of Magistrate Judge Ott, it is

ORDERED that the remaining deadlines and dates for the

Phase 2A remedy scheduling order for the Eighth Amendment

claim are revised as follows:
                                    OLD DATES        NEW DATES

SEGREGATION

Parties to develop schemes to       Continued
verify that defendants are now      generally
accurately and timely identifying   pending
SMI inmates with regard to          mediation and
segregation                         resolution of
                                    the monitoring
                                    issue

HOSPITAL-LEVEL CARE

Parties are to submit revised       2/14/19 at       3/1/19 at noon
stipulations that reflect changes   noon
agreed upon at 2/7/19 hearing
Defendants are to file statement    3/1/19 at noon
as to whether revised
stipulations meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. Counsel for
plaintiffs have already said that
they do.

SUICIDE PREVENTION

Experts to submit report per        3/8/19
adopted Joint Notice Regarding
Process for Assessing Suicide
Prevention Measures (doc. no.
2014)
Evidentiary hearing on              3/12/19 at
plaintiffs’ motion for              9:00 a.m.
preliminary injunctions (doc. no.
2276)
Deadline for parties to mediate     3/22/19
any objection or dispute per
adopted Joint Notice (doc. no.
2014)
Pretrial briefs (in which parties   3/29/19
are to set forth and discuss with
clarity the objections, if any,
to the experts’ report) per
adopted Joint Notice (doc. no.
2014)
Pretrial hearing per adopted        4/2/19 at
Joint Notice (doc. no. 2014)        10:00 a.m.
Evidentiary hearing per adopted     4/9/19 at 9:00
Joint Notice (doc. no. 2014)        a.m.

                                      2
DISCIPLINARY SANCTIONS

Parties are to submit revised       2/14/19 at       3/1/19 at noon
stipulations that reflect changes   noon
agreed upon at 2/7/19 hearing
Defendants are to file statement    3/1/19 at noon
as to whether revised
stipulations meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. Counsel for
plaintiffs have already said that
they do.
Parties are to submit joint         2/14/19 at       3/1/19 at noon
proposal for deadlines for          noon
development of stipulations’
proposed training module and for
beginning of the substantive
implementation of the training

     DONE, this the 15th day of February, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                      3
